The Honorable Doyle Webb State Senator P.O. Box 2307 Benton, AR 72016-2307
Dear Senator Webb:
You have requested an Attorney General opinion concerning military leave for employees of a county sheriff's office.
More specifically, you have asked:
  What is the maximum number of military leave days that are available in any one calendar or fiscal year to an employee of a county sheriff's office who is granted military leave of fifteen (15) days per calendar or fiscal year pursuant to A.C.A. § 21-4-212?
RESPONSE
It is my opinion that the maximum number of military leave days that are available to the employees of a county sheriff's office in any one calendar or fiscal year is 30 days.
The statute that is applicable to this question is A.C.A. § 21-4-102, rather than A.C.A. § 21-4-212.1 The pertinent parts of A.C.A. §21-4-102 state:
  (a) All employees of the state, as defined in § 21-4-203, or any of its political subdivisions who desire to take a leave of absence for the purpose of participating in the military training programs made available by the National Guard or any of the reserve branches of the armed forces and all state employees who are members of the Reserve Corps of the Public Health Service who desire to take a leave of absence for the purpose of participating in the civil defense and public health training programs made available by the United States Public Health Service shall be entitled to such a leave of absence for a period of fifteen (15) days plus necessary travel time for annual training requirements or other duties performed in an official duty status in any one (1) calendar year. To the extent this leave is not used in a calendar year, it will accumulate for use in the succeeding calendar year until it totals fifteen (15) days at the beginning of the calendar year.
*      *      *
  (e) Whenever any employee of a political subdivision is granted military leave for a period of fifteen (15) days per calendar year or fiscal year, under the provisions of this section, the military leave will accumulate for use in succeeding calendar years or fiscal years until it totals fifteen (15) days at the beginning of the calendar year or fiscal year, for a maximum number of military leave days available in any one (1) calendar year or fiscal year to be thirty (30) days.
A.C.A. § 21-4-102(a) and (e) (emphasis added).
The language of the above-quoted statute is plain and unambiguous in providing for a maximum of thirty days of military leave in any one calendar or fiscal year.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh
1 A.C.A. § 21-4-212 is applicable to state employees, whereas A.C.A. § 21-4-102 is applicable to both state employees and employees of political subdivisions such as counties.